UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

         -v-                                                     No. 12-cr-120 (RJS)
                                                                      ORDER
NICOLAS EPSKAMP,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of the attached letter from Defendant Nicolas Epskamp, dated

April 30, 2021 but received in chambers on May 14, 2021, in which the Defendant requests that

the Court strike a line from his previously filed (and subsequently denied) motion for a

sentencing reduction. (Doc. No. 342.) The request is respectfully DENIED. The Clerk of Court

is directed to send a copy of this order to the Defendant at his current address.

SO ORDERED.

Dated:          May 18, 2021
                New York, New York
                                                      ____________________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
